         Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 1 of 18



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


John Doe, et al.

     v.                                   Civil No. 18-cv-1039-JD
                                          Opinion No. 2021 DNH 001
Commissioner, New Hampshire
Department of Health and Human
Services


                                  O R D E R

     Four individual plaintiffs brought suit, challenging

practices used by the Commissioner of the New Hampshire

Department of Health and Human Services (“the Commissioner”) and

four New Hampshire hospitals to involuntarily detain individuals

who experience mental health crises and seek treatment in

hospital emergency rooms.1        The New Hampshire Hospital

Association and twenty hospitals (“the hospitals”) were granted

leave to intervene in the action to bring claims against the

Commissioner.2      The Commissioner moves to dismiss the hospitals’

remaining claims for lack of subject matter jurisdiction,

asserting sovereign immunity under the Eleventh Amendment and a

lack of standing.       The hospitals object.


     1 The plaintiffs’ action was filed as a putative class
action against the Commissioner, and a plaintiff class has now
been certified for purposes of the plaintiffs’ federal claim
against the Commissioner, Count I.

     2 The hospitals have voluntarily dismissed their state law
claims, Counts IV and V, without prejudice.
      Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 2 of 18




                               Background

    The detailed factual background in this case, as alleged in

the hospitals’ amended complaint, was provided in the court’s

order denying the Commissioner’s previous motion to dismiss,

document number 148, and will not be repeated here.

    The hospital plaintiffs are the New Hampshire Hospital

Association, Alice Peck Day Memorial Hospital, Androscoggin

Valley Hospital, Catholic Medical Center, Cheshire Medical

Center, Concord Hospital, Cottage Hospital, Elliot Hospital,

Frisbie Memorial Hospital, HCA Health Services of New Hampshire

(Parkland Medical Center and Portsmouth Regional Hospital),

Huggins Hospital, Littleton Hospital Association (Littleton

Regional Healthcare), LRGHealthcare (Franklin Regional Hospital

and Lakes Region General Hospital), Mary Hitchcock Memorial

Hospital, Monadnock Community Hospital, New London Hospital,

Southern New Hampshire Medical Center, Speare Memorial Hospital,

Upper Connecticut Valley Hospital, Valley Regional Hospital, and

Weeks Medical Center.    The hospitals name the Commissioner in

her official capacity as the defendant in this case.

     The hospitals’ allege that the Commissioner requires the

hospitals to examine, evaluate, and board psychiatric patients,

who are subject to involuntary emergency admission (“IEA”)

certification, until such time as they are transported to a

                                    2
      Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 3 of 18



designated receiving facility.      The hospitals bring three

federal claims against the Commissioner, pursuant to 42 U.S.C.

§ 1983, alleging that the Commissioner’s practice of boarding

IEA-certified persons in their emergency departments is

violating their constitutional rights.

    In Count I, the hospitals allege that the Commissioner’s

boarding practice constitutes an unlawful taking of their

property for public use in violation of the Fifth and Fourteenth

Amendments.   In Count II, they allege that the practice

interferes with their possessory rights in their emergency

departments which constitutes an unreasonable seizure of their

property in violation of the Fourth Amendment.         In Count III,

they allege that the practice violates their rights to

procedural and substantive due process under the Fourteenth

Amendment by seizing and taking their property and denying them

their fundamental right to use their emergency departments.            The

hospital plaintiffs seek a declaration that the Commissioner’s

practice violates their federal constitutional rights and a

permanent injunction against the practice.        They also are

requesting nominal damages and attorneys’ fees and costs.



                               Discussion

    The Commissioner moves to dismiss the hospitals’ claims on

the grounds that the claims are barred by sovereign immunity

                                    3
       Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 4 of 18



under the Eleventh Amendment and that the hospitals lack

standing to bring the claims.       The hospitals object, arguing

that the exception to sovereign immunity provided under Ex Parte

Young, 209 U.S. 123 (1908), applies to their claims.           They also

argue that they have standing to bring their claims.




I.   Standard of Review

     The Commissioner’s motion to dismiss challenges the court’s

subject matter jurisdiction and is brought pursuant to Federal

Rule of Civil Procedure 12(b)(1).        Under Rule 12(b)(1), the

court construes the allegations in the complaint liberally,

treats all well-pleaded facts as true, and resolves inferences

in the plaintiffs’ favor.      Jalbert v. U.S. Securities & Exchange

Comm’n, 945 F.3d 587, 590-91 (1st Cir. 2019).          In addition to

the complaint, the court may consider other evidence submitted

by the parties without objection.        Hajdusek v. United States,

895 F>3d 146, 148 (1st Cir. 2018).        The plaintiff, as the party

invoking federal jurisdiction, bears the burden of showing that

subject matter jurisdiction exists when challenged by a motion

to dismiss on that ground.      Lujan v. Defenders of Wildlife, 504

U.S. 555, 561 (1992).




                                     4
        Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 5 of 18



II.    Eleventh Amendment

       The Commissioner contends that sovereign immunity under the

Eleventh Amendment bars the hospitals’ claims and that the

exception under Ex Parte Young does not apply.           Specifically,

the Commissioner argues that the state is the real party in

interest.    She also argues that Count III, which alleges a

violation of procedural and substantive due process, is based

solely on allegations that she is violating New Hampshire law.

Further, the Commissioner argues that the Eleventh Amendment

bars the hospital’s claim for nominal damages.

       In the absence of consent by the state, the Eleventh

Amendment provides the state immunity from suit brought in

federal court by citizens of that state or another state.

Pennhurst St. Sch. & Hosp. v. Halderman, 465 U.S. 89, 100

(1984).    When a state official is sued, the suit is barred if

“the state is the real, substantial party in interest.”            Id. at

101.    Congress’s enactment of 42 U.S.C. § 1983 did not waive

states’ sovereign immunity to suit in federal court.            Spencer v.

N.H. St. Police, 2019 WL 1546995, at *1 (D.N.H. Apr. 9, 2019).

Any waiver of sovereign immunity must be express. Blanchette v.

Tretyakov, 2020 WL 4219787, at *3 (D. Mass. July 23, 2020).

       “[A] suit challenging the constitutionality of a state

official’s action is not one against the State.”           Pennhurst, 465

U.S. at 102.     For that reason, claims for prospective injunctive

                                      5
      Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 6 of 18



relief and declaratory judgments to stop an ongoing violation of

federal law by a state official may be brought against the state

official, sued in her official capacity.        Va. Office for

Protection & Advocacy v. Stewart, 563 U.S. 247, 255-56 (2011)

(“VOPA”); Ex Parte Young, 209 U.S. at 156.        While federal courts

are authorized to require state officials to conform to federal

law, they are not authorized to require state officials to

conform to state law.    Pennhurst, 465 U.S. at 101-02.



    A.   Real Party in Interest

    The Commissioner contends that the state is the real party

in interest for purposes of the hospitals’ claims.         In support,

the Commissioner relies on the same arguments that she made in

her memorandum in support of her motion to dismiss the class

plaintiffs’ federal due process claim (Count I in their amended

complaint).   See doc no. 186, at *8; compare doc. no. 186, at

*7-*16 with doc. no. 185, at *8-*17; see also doc. no. 197, ¶ 1.

The Commissioner argues that others are responsible for

providing actions and functions necessary to transfer IEA-

certified persons to designated receiving facilities and to hold

probable cause hearings.     She contends that because she cannot

control all of the pertinent actors, the claims are brought

against the state and not against her in her official capacity.




                                    6
         Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 7 of 18



             1.    Shared Responsibility

     As the hospitals state in their amended complaint, under

New Hampshire law, “[t]he involuntary emergency admission of a

person shall be to the state mental health services system under

the supervision of the [DHHS] commissioner.” Am. Compl., doc.

no. 77, at *2 (quoting RSA 135-C:28, I).           However, the state

does not provide emergency services for persons experiencing

mental health crises.       Instead, as the hospitals allege, the

Commissioner directs such persons to the emergency departments

of private hospitals, where approved hospital personnel are

tasked with examining them and completing an IEA certificate if

necessary.3       When the Commissioner lacks space in a designated

receiving facility for an IEA-certified person, the Commissioner

requires the hospitals to board the person until space becomes

available.        The hospitals further allege that the Commissioner

requires their personnel to conduct IEA examinations every three

days during the boarding period in order to issue new IEA

certificates.       In addition, they allege that the Commissioner’s

failure to provide probable cause hearings for the IEA-certified

persons while they are boarded in hospital emergency rooms

contributes to the length of the boarding period.




     3 As a condition of their licenses, hospitals in New
Hampshire are required to operate emergency departments seven
days a week and twenty-four hours per day. RSA 151:2-g.

                                       7
        Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 8 of 18



       The hospitals allege that the Commissioner, in her official

capacity, is violating their Fourth, Fifth, and Fourteenth

Amendment rights through her policies and practices with respect

to persons who are experiencing mental health crises and are

certified for involuntary emergency admission to the mental

health services system.       They allege that the Commissioner’s

boarding practice is a taking without just compensation in

violation of the Fifth Amendment, constitutes unreasonable

interference with their possessory interest in their emergency

departments in violation of the Fourth Amendment, and violates

their procedural and substantive due process rights protected

under the Fourteenth Amendment.

       The Commissioner is responsible for supervising and

administering the state’s mental health services system and the

participation of others in the process does not relieve her of

that responsibility.      See discussion in doc. no. 201, at *12-

*15.

            2.   Other Arguments

       Similarly, the Commissioner’s other arguments in support of

her position that the state is the real party defendant were

addressed in the prior order and were decided against her.               See

doc. no. 201, at *15-*19.       Her argument that the circuit court

is responsible for providing hearings does not implicate the

state as the real party in interest.         See id. at *15-*16.         Any

                                      8
         Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 9 of 18



purported disruption in the Commissioner’s boarding practice in

order to conform her policies and practices to constitutional

requirements does not convert the hospitals’ claims into claims

against the state.       See id. at *16-*18.      Further, funding that

is ancillary to an injunction to stop violations of plaintiffs’

constitutional rights does not make the claims fall outside the

exception to sovereign immunity provided by Ex Parte Young.               See

id. at *18-*19.

     Therefore, the Commissioner in her official capacity is the

defendant in this case.



     B.     State Law or Federal Law

     As is noted above, the exception provided by Ex Parte Young

does not apply to claims seeking enforcement of state law.

Pennhurst, 465 U.S. at 106.        The Commissioner argues that the

hospitals’ due process claim in Count III alleges only a

violation of state law, RSA chapter 135-C.4           In support, she

cites one part of the hospitals’ requests for relief in their

amended complaint and states in her reply that the claim is

based solely on allegations of state law violations.




     4 The Commissioner does not challenge Counts I or II on the
ground that the hospitals allege only a violation of state law.

                                       9
      Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 10 of 18



           1.   Relief Requested

      In Count III of their amended complaint, the hospitals

state that they “seek a declaration that [the Commissioner’s]

conduct, policy and practice violate the Hospitals’ Fourteenth

Amendment substantive and procedural due process rights.”           Doc.

77, ¶ 112.   They also “seek a permanent injunction enjoining

[the Commissioner] from continuing [her] policy, and practice.”

Id.   As part of the final section of the amended complaint in

the request for relief, which the Commissioner cites, the

hospitals ask the court to declare violations of their

constitutional rights and seek an injunction to stop the

Commissioner’s alleged violations of state law.         Doc. 77, at

*32-*33.

      Although the request at the end of the amended complaint is

limited to an injunction to stop violations of state law, in

Count III, the hospitals have requested an injunction to stop

the Commissioner’s continuing violation of their Fourteenth

Amendment due process rights and ask for a declaratory judgment

that the Commissioner is violating their Fourteenth Amendment

rights.    Therefore, the Commissioner is mistaken that the

hospitals failed to request relief based on federal law.           As

previously stated, although a federal court cannot enjoin

violations of state law, under Ex Parte Young, a federal court




                                    10
     Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 11 of 18



can enjoin a state official sued in her official capacity from

continuing to violate the federal constitution.



          2.   Violations of State Law

    To the extent the Commissioner challenges Count III as

alleging only a violation of state law, that is not the claim

the hospitals allege.    In Count III, the hospitals allege that

the Commissioner’s boarding practice is violating their

substantive and procedural due process rights protected by the

Fourteenth Amendment.

    Although the hospitals refer to the state statutory

requirement that the Commissioner immediately transport IEA-

certified persons to designated receiving facilities, that

reference is not the basis of the hospitals’ claim but rather

refers to the Commissioner’s responsibilities under state law.

The constitutional violation they allege is that IEA-certified

persons are not transported to designated receiving facilities

in a timely fashion and instead the Commissioner requires the

hospitals to board those persons in hospital emergency

departments indefinitely without any state procedure to allow

the hospitals to challenge that boarding practice.         As such, the

hospitals allege a federal claim that the Commissioner’s

boarding practice violates the due process clause of the

Fourteenth Amendment.

                                   11
        Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 12 of 18




      C.   Nominal Damages

      In addition to declaratory and injunctive relief, the

hospitals seek an award of nominal damages in their federal

claims (Counts I, II, and III).         The Commissioner moves to

dismiss the claims for nominal damages as barred by sovereign

immunity.     The hospitals did not object or even address that

part of the motion to dismiss.

      The Commissioner, when sued in her official capacity, is

entitled to sovereign immunity from suit brought in federal

court by citizens of New Hampshire.         Pennhurst, 465 U.S. at 100.

That immunity includes a bar against nominal damages.             Am. Civil

Liberties Union of Mass. V. U.S. Conference of Catholic Bishops,

705 F.3d 44, 53 n.7 (1st Cir. 2013).         The hospitals cite no

exception to sovereign immunity that would permit that relief

here.

      Therefore, the hospitals’ claims for nominal damages are

dismissed.



II.   Standing

      The Commissioner contends that the hospitals lack Article

III standing to maintain their federal claims.           Under Article

III of the Constitution, federal courts are limited to deciding

“‘cases and controversies of the sort traditionally amenable to,

                                      12
     Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 13 of 18



and resolved by, the judicial process.’”       Amrhein v. eClinical

Works, LLC, 954 F.3d 328, 330 (1st Cir. 2020) (quoting Steel Co.

v. Citizens for a Better Env’t, 523 U.S. 83, 102 (1998)).          Part

of the case or controversy requirement is that plaintiffs must

have standing to maintain the claims alleged.        Id.

    “To have standing, a plaintiff must present an injury that

is concrete, particularized, and actual or imminent; fairly

traceable to the defendant’s challenged action; and redressable

by a favorable ruling.”     Dept. of Commerce v. New York, 139 S.

Ct. 2551, 2565 (2019).    The Commissioner does not challenge the

existence of the hospitals’ injury.      She contends that the

hospitals failed to allege an injury that is fairly traceable to

her actions or that the injury is likely to be redressed by the

injunction she seeks.



    A.   Fairly Traceable

    The Commissioner contends that the hospitals’ injuries are

not fairly traceable to her because they allege that a number of

third parties, rather than the Commissioner, caused them.          When

a plaintiff’s injury depends on a causal chain of events that

includes the independent actions of third parties along with the

defendant, the resulting injury may not be fairly traceable to

the defendant.   Dantzler, Inc. v. Empresas Berrios Inventory &

Operations, Inc., 958 F.3d 38, 48 (1st Cir. 2020).         The causal

                                   13
          Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 14 of 18



chain is broken when actions or decisions by independent third

parties might or might not occur, so that the cause of the

anticipated injury to the plaintiff is merely speculative.5

Id.   For that reason, when an injury is indirect, the plaintiff

may have a difficult time showing a causal chain.              Id.

      In support, the Commissioner points to paragraphs in the

hospitals’ amended complaint which she contends show that the

injuries were caused by third parties.            In the referenced

paragraphs, the hospitals cite a 2017 report about the numbers

of psychiatric patients waiting in hospital emergency

departments, discuss a failed pilot program to provide probable

cause hearings, and allege that DHHS’s ten year plan proposes

that the hospitals provide probable cause hearings for IEA-

certified persons.        Those allegations do not establish, as the

Commissioner represents, that the hospitals allege injury caused

by others’ actions.

      The hospitals’ position is that the Commissioner’s failure

to remove IEA-certified persons immediately after the




      5The injury alleged in Dantzler was that the plaintiffs,
shippers who used ocean freight carriers to import goods, were
losing money because of fees charged by the freight carriers
that were imposed to pay the fees collected from the freight
carriers for the Puerto Rico Ports Authority’s scanning program.
Dantzler, 958 F.3d at 42. The court found the injury was not
fairly traceable to the Ports Authority because the plaintiffs’
allegations were only that the freight carriers might pass the
cost along, not that they were required to do so. Id. at 48-49.

                                        14
         Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 15 of 18



certificate is completed is an injury fairly traceable to her.

In response, the Commissioner focuses narrowly on the

transportation of IEA-certified persons.           She argues that

transportation is not her responsibility and that instead

transport of IEA-certified persons is up to law enforcement,

which the hospitals could arrange themselves under RSA 135-C:63.6

     The Commissioner’s theory misconstrues the hospitals’

allegations.      Rather, the hospitals do not allege any failure on

the part of law enforcement to transport patients.             The

hospitals are alleging that the Commissioner’s boarding

practice, which requires them to board IEA-certified persons

because they cannot be immediately transferred to designated

receiving facilities, violates their federal constitutional

rights.

     To the extent others participate in the IEA-certification

process and in providing other actions and functions necessary

for mental health services, the ultimate responsibility for the

mental health services system falls on the Commissioner.              The

hospitals allege that their injury is directly caused by the

Commissioner’s practice of directing persons experiencing mental




     6 RSA 135-C:62 and :63 give authority to law enforcement
officers to take custody of and transport IEA-certified persons
“[e]xcept as provided in RSA 135-C:29.” The Commissioner has
not shown how those statutes affect the hospitals’ claims in
this suit.

                                       15
      Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 16 of 18



health crises to private hospitals and then requiring the

hospitals to board IEA-certified patients indefinitely and to

renew the certificates every three days without providing

probable cause hearings.     The injury as alleged by the hospitals

is fairly traceable to the Commissioner’s boarding practice.



      B.   Redressable by a Favorable Decision

      To satisfy the redressability requirement, the hospitals

must allege facts to show “that the court can fashion a remedy

that will at least lessen [their] injury.”         Dantzler, 958 F.3d

at 49.     If the remedy sought depends mostly or entirely on the

actions of third parties, who are not parties in the case, the

court probably cannot provide a remedy to lessen the injury.

Id.   When the plaintiff challenges a practice as

unconstitutional, a court can redress the injury by an

injunction without ordering any particular system or means by

which to change the challenged practice.        Lyman v. Baker, 954

F.3d 351, 362 (1st Cir. 2020).

      The Commissioner argues that the hospitals have not alleged

redressability because others would be involved in resolving the

issues raised by the hospitals’ claims.        As is addressed above,

to the extent others may be involved in the procedures necessary

to eliminate the Commissioner’s boarding practice, the

Commissioner bears the ultimate responsibility for supervising

                                    16
     Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 17 of 18



and administering the mental health services system and for

correcting any constitutional deficiencies that may be found to

exist.   An injunction need not specify a specific means to

change the challenged practice, if it is found to violate the

constitution.

    Further, as the hospitals point out, to be redressable,

they need only show that the relief they request would at least

lessen their injury.     They contend that “[i]f a favorable ruling

only resulted in the Commissioner directing persons to commence

the IEA process with a visit to [New Hampshire Hospital], a

[designated receiving facility], or a local hospital emergency

department, the Hospitals’ injuries could be ameliorated.”             Doc.

199, at *4.     They also contend that a favorable ruling could

require the Commissioner to fill the available beds in

designated receiving facilities.        In either event, the hospitals

argue, the result would reduce the number of IEA-certified

persons subject to boarding in their emergency departments.             The

hospitals, therefore, have alleged a redressable injury.

    The hospitals have standing to maintain their claims in

Counts I, II, and III.




                                   17
      Case 1:18-cv-01039-JD Document 203 Filed 01/04/21 Page 18 of 18



                               Conclusion

      For the foregoing reasons, the Commissioner’s motion to

dismiss (document no. 186) is granted as to the hospitals’

claims for nominal damages and is otherwise denied.

      SO ORDERED.



                                  ______________________________
                                  Joseph A. DiClerico, Jr.
                                  United States District Judge
January 4, 2021

cc:   Counsel of record.




                                    18
